Title: From John Adams to Oliver Wolcott, Jr., 2 April 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy April 2d 1799

I received yesterday, your favor of 25th March, & thank you for the letter inclosed in it to Gen Lincoln.
I am glad to learn that the discontents in Northampton are not increasing. I wish the expence of marching a force against the malcontents could be laid upon them alone.—Our elections are supposed to have gone very well.—much better than had been feared and expected. In a violent snowstorm, this is written by Sir, your most humble
